DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,175,841.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.
For example, patented independent claim 1 is analogous to instant dependent claim 3.  It is obvious to remove limitations from a patented claim and put those limitations in a dependent claim.

Specification
The disclosure is objected to because of the following informalities: 

In paragraph 0022, line 9, replace “poop 138” with --pool 138-- to correct a typographical error.  

In paragraph 0022, line 12, replace “poop 138” with --pool 138-- to correct a typographical error.  

In paragraph 0029, line 2, replace “poop 138” with --pool 138-- to correct a typographical error.  

In paragraph 0030, line 8, replace “poop 138” with --pool 138-- to correct a typographical error.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0067138 to Schuette et al. in view of the Chinese published application CN 108874309 A.

Regarding claims 1, 4, 6, 9, 11, and 14, Schuette discloses a method of managing flash memory comprising a plurality of blocks as claimed (see paragraphs 0022-0025 for example).  He teaches at 0025 that a portion of the plurality of blocks belongs to a spare pool (“In other words, a prerequisite for append mode is the availability of free or unused blocks, which can be provided by partitioning the memory space into a user accessible pool and a pool of spare blocks, for example, an over-provisioning (OP) pool which will always contain un-used blocks.”).
This OP pool (spare pool) preserves at least one erased block (free or unused block which is erased and ready to be written) as claimed.
Schuette does not disclose that his OP pool monitors the erase period of erased blocks therein.
The Chinese application CN108874309 discloses a technique where the time since the erasing of an erased block is compared to a threshold and if it reaches the threshold, “performing data filling on the first designated type of the physical block by using invalid data.”  This technique avoids the situation where physical blocks have idle pages for a long time, physical damage and data loss are avoided, blocks are protected, data loss risk is weakened, and the security and stability of the blocks are ensured.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to monitor the time since last erasure of Schuette’s OP pool (spare pool) blocks so that if one block was erased more than a certain amount of time in the past, it can be rewritten with data to minimize block damage and data loss and increase security and stability of the blocks, as taught by the Chinese application.  The Chinese application mentions using invalid data, but it would have been obvious to one of ordinary skill in the art to instead write valid data into the erased block and pull that block out of the spare pool.  This “garbage collection” type of operation would even out the wear and keep the erased block erase period below the threshold mentioned by the Chinese application. 
Schuette mentions garbage collection at 0017, 0028, 0029, 0048, and 0060-62.  The type of data to write over the erased block in the spare pool is an obvious matter of design choice.  The Chinese application clearly mentions writing invalid data, however it would have been obvious to one of ordinary skill in the art to cycle pages out of the spare pool in a garbage collection operation to achieve the same purpose: writing something into the erased block(s) that have not been written in an excessive amount of time.

Regarding claims 2, 7, and 12, the Chinese application uses a last erasing time (timestamp) and compares it to a threshold (preset time threshold value) as claimed.

Regarding claims 3, 8, and 13, the Chinese application describes writing invalid data on the erased block as claimed.  Once a block gets overwritten with invalid data as a result of it exceeding the threshold erase time, it can be characterized as a written block and is managed similarly so that it does not spend more than a threshold amount of time in the erased/written state without being written with invalid data again.  Various blocks can be moved in and out of the OP pool as claimed, replacing erased blocks with written blocks.

Regarding claims 5, 10, and 15, the Chinese application mentions writing invalid data to the flash memory block.  This meets the limitation of “specific data.”

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132